Citation Nr: 1146041	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a lower back disability; and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a pulmonary disability, to include moderate obstructive lung disease, as due to exposure to environmental hazards in the Southwest Asia theatre of operations.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Appellant had verified active military service in the United States Army from October 1954 to October 1956, and from August 1991 to February 1992.  This second period of service included service in Southwest Asia during Operation Desert Shield/Storm.  He also had federalized service in September 1988 in the Tennessee Army National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in February 2009 and April 2010, of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, the Appellant provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) via a Board video conference hearing.  A transcript of that proceeding has been prepared and included in the claims folder for review.

With respect to the Appellant's petition to reopen his previously denied claim of entitlement to service connection for a low back disability, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F. 3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant's claim of entitlement to service connection for a low back disability (on the merits) will be discussed in the REMAND portion of the decision below.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on his part.


FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO denied service connection for a disability of the lower back and notified the Appellant of the determination along with his appellate rights.  He did not appeal the determination and that decision became final.  

2.  The evidence received since the January 2000 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Appellant's lower back claim.  

3.  The preponderance of the evidence is against a finding that the Appellant currently suffers from a pulmonary disability, to include moderate obstructive lung disease, as a result of a disease or injury in active duty service, to include his service in the Persian Gulf theater of operations.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision, which denied entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  A pulmonary disability, to include moderate obstructive lung disease, was not incurred or aggravated by active duty service nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103 and 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of a veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, as the application to reopen the claim of entitlement to service connection for a low back disability is favorable to the Veteran, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary.

B.  Procedural History and Evidence Previously Considered

In December 1996, the Appellant submitted his original claim of entitlement to service connection for a low back disability.  He asserted that he had injured his back while on "active duty" in 1988.  

The RO issued a rating action in September 1997.  The RO found that while the treatment records showed care for a back disability prior to his last period of active duty, service treatments records were negative for any findings suggestive of an injury in service.  Moreover, the RO concluded that there was no medical evidence etiologically linking the current back complaints with the Appellant's military service.  As such, service connection was denied.  The Appellant was notified of this decision, but he did not appeal.

In May 1999, the Appellant submitted a petition to reopen his previously denied claim of entitlement to service connection for a low back disability.  To support his claim to reopen, he submitted private medical records showing treatment for disabilities affecting the complete spinal column (neck and lower back).  In a January 2000 rating decision, the RO concluded that the newly submitted evidence failed to link the Appellant's lower back disability with service, and as such, the claim was not reopened.  The Appellant was notified of this determination and subsequently submitted a notice of disagreement in February 2000.  A statement of the case was issued by the RO in March 2000, and the Appellant timely perfected his appeal in May 2000.  Prior to the claim being transferred to the Board, the Appellant withdrew his appeal in March 2003.

The Appellant again petitioned to reopen his previously denied claim of entitlement to service connection for a low back disability in April 2007.  In September 2007, the RO issued a rating decision that declined to reopen the Appellant's claim.  Several days later, the Appellant submitted a notice of disagreement with this determination.  A second rating decision was issued in March 2008, which confirmed and continued the prior denial of the Appellant's claim.  In April 2008, the Appellant again disagreed with the RO's determination.  The RO issued a third rating decision in February 2009, which confirmed and continued the denial of the Appellant's claim.  In May 2009, the Appellant again disagreed with the RO's determination.  A statement of the case was finally issued in May 2010, and the Appellant timely perfect his appeal in July 2011.

C.  Reopening the Claim

As described above, the Appellant's claim of entitlement to service connection for a low back disability has been the subject of an adverse prior final decision.  As a result, service connection for this disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen filed on or after August 29, 2001, as here, evidence is considered "new" if it was not previously submitted to agency decision makers.  See Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2011).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The January 2000 rating decision declined to reopen the Appellant's claim of entitlement to service connection for a low back disability.  The basis for the denial was that there was no medical evidence etiologically linking the Appellant's current back disability with any of his periods of service.  The Appellant was notified of this decision, he initially filed an appeal of that action, but then he withdrew that appeal.  Hence, the January 2000 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

When the RO denied service connection, the evidence of record included the Appellant's service treatment records, available private, and VA medical records.  Since then, the Appellant has submitted his own written statements and he has provided testimony before the Board.  Additionally, the Appellant has provided copies of his claim for worker's compensation benefits for a back disability that purportedly occurred while he was on active duty.  Such information had not been previously submitted to VA.  Also, additional medical evidence has been obtained and included in the claims file.  This evidence included recent medical records showing treatment for a low back disability.  During the Appellant's Travel Board hearing, he described his current low back disability and stated why he believed his back disability was related to service.  He also indicated that at least one of his treating doctors hypothesized that his current low back disability was related to the injury he sustained in the late 1980s.  

The additional evidence submitted to VA since his prior final denial is new as it was not of record at the time of the January 2000 decision.  It is not cumulative in that is possibly substantiates a previously unestablished fact - that the Appellant now suffers from a disability of the back and that this condition may have begun in service or was caused by the performance of his military duties.  All of this evidence is not cumulative and has not been previously reviewed by VA.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the Appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for a low back disability is reopened.

Since the claim is reopened, the Board must address the merits of the Appellant's claim.  Before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Hence, the claim will be remanded for the purpose of obtaining additional medical evidence.

II.  Service Connection

A.  VCAA

The other issue on appeal involves entitlement to service connection for a pulmonary disorder, to include obstructive pulmonary disease.   The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  The record indicates that the Appellant was provided appropriate notice in an October 2009 letter from the RO.  This letter also informed the Appellant how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also fulfilled its duty to assist.  In this instance, VA obtained the Appellant's available medical treatment records, including requesting any treatment records from the facilities the Appellant had been treated, and those other records that VA was made aware thereof.  It is specifically noted during that the Appellant has not indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  As such, VA has not had a reason to request records from SSA.  Given the foregoing, the Board finds that VA has substantially complied with the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that the Appellant underwent a VA pulmonary examination in 2009, the results of which have been included in the claims file for review.  The examination was accomplished after the Appellant's records were reviewed and involved an actual examination of the Appellant.  Therefore, the Board finds that the report from that examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Appellant's claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. 



B.  Background

The record reflects that the Appellant was on active duty from August 1991 to February 1992.  During that time period, he was transferred from the United States to Southwest Asia in support of Operation Desert Shield/Storm.  While stationed in Southwest Asia, the Appellant was exposed to environmental hazards in the air, including sand particulates and the residuals of burning oil.  The Appellant has averred that as a result of the inhalation of these particulates, he developed a "dry cough" which, in turn, has developed into a pulmonary disability to include moderate obstructive pulmonary disease.  The Board would point out that the service treatment records from this time period do not specify treatment for a lung disorder.  They do, however, note seasonal allergic sinusitis.  

Following receipt of the Appellant's claim for benefits, the RO attempted to obtain his pulmonary treatment records.  Private medical treatment reports from 1999 and 2009 have been submitted by the Appellant in support of his claim.  A review of the May 1999 medical report indicates that the Appellant complained of "clogging" in his throat but did not complain of wheezing or dyspnea.  The examiner found that the Appellant's chest was clear to auscultation bilaterally with good air movement.  The available records do not show a specific diagnosis by the examiner.  

The Board notes that the September 2009 medical report provides additional information that was not contained in the May 1999 report.  More specifically, the report noted that the Appellant suffered from "some" wheezes when he was lying flat, along with occasional shortness of breath, and a dry cough.  The report further notes that the Appellant smoked at least one cigar a week and that he occasionally experienced sinus congestion.  During his physical examination, the Appellant was not in acute respiratory distress.  Lung fields were clear to auscultation and percussion.  A chest X-ray film from August 2009 was clear.  Upon completion of the examination, the examiner provided the following impression:

1.  Moderate obstructive lung disease with significant air trapping as demonstrated by pulmonary function testing.
2.  History of intermittent cough and wheezing is consistent with the underlying diagnosis of airway reactivity or asthma.  This may be triggered by inhalation exposures and he may have had some inhalational exposures that triggered some asthma while he was in the Gulf War.  Nevertheless, he has probably had multiple other triggers contributing at this point.

Following submission of the above medical reports, the Appellant underwent a VA pulmonary examination in March 2010.  The VA examiner acknowledged the above reported impression but then provided the following discussion of the Appellant's current lung condition:  

The condition/disability [of] obstructive pulmonary disease was less likely as not . . . permanently aggravated by hazardous fumes and gasses in the Gulf War.

Rationale for Opinion Given:  Veteran's pulmonary consultation that diagnosed moderate obstructive pulmonary disease suggested that since he had a mild sough since [the] Gulf War then the fumes may have been triggers for some underlying airway disease.  It would be mere speculation to say if those fumes actually caused the lung disease.  He had a near 15-year interval with minimal cough before progression of shortness of breath and it is unlikely that he developed lung disease due to the fumes and it stayed minimally symptomatic for that protracted time then progressed in 2009.

A Gulf War Protocol Examination was accomplished in March 2010.  The Board would point out that the Appellant was not categorized as suffering from an "undiagnosed illness".  

During his Travel Board hearing, the Appellant asserted that ever since leaving Southeast Asia in 1992, he had suffered from a dry cough or, later on, difficulty breathing.  He maintained that his condition must have been caused by or the result of the fumes and hazardous air particulates that he breathed while stationed in Southeast Asia.  

C.  Service Connection Discussion

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Moreover, VA is authorized to compensate any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011).  


In the present case, the Appellant served in Southwest Asia during Operation Desert Shield/Storm.  As the Appellant was in the Southwest Asia theater of operations during the Persian Gulf War, he is considered to be a "Persian Gulf War veteran".  Nevertheless, even though the Appellant is considered to be a Persian Gulf War veteran, he has been diagnosed (and treated for) an actual disability - obstructive pulmonary disease.  As he does not have an undiagnosed illness or other qualifying disability, 38 C.F.R. § 3.317 (2011) is not for application.

In this instance, there are the statements provided by the Appellant, the VA doctor's opinion, and the private doctor's opinion.  With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, there is the private medical opinion in which the doctor used qualifying or restrictive statements concerning the etiology of the current pulmonary disorder.  That is, the examiner stated "may have" or "probably had".  In other words, the doctor was equivocal, vague, and ambiguous in offering a hypothesis on the etiology of the current disorder.  Alternatively, the VA examiner not only reviewed all of the Appellant's medical records, but discussed the salient facts, and then provided complete rationale for all conclusions presented, as noted in the discussion above. 

Accordingly, the Board attaches the most significant probative value to the VA opinion as it appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 
The Board does not doubt the credibility of the Appellant in reporting his beliefs that the pulmonary condition was the product of his military service or his service in the Persian Gulf theatre of operations.  Assuming that the Appellant's assertions are competent, he has not provided a rationale for his opinion.  Accordingly, his statements are outweighed by the VA doctor's opinion, which found that it was more likely than not that the obstructive pulmonary disease was not caused by active duty nor was it due to exposure to infectious agents, toxins, or inhalant experiences of military combatants in the Gulf War area.  The doctor's opinion also indicated that since the condition - obstructive pulmonary disorder - was diagnosed some fifteen years after service, it is unlikely that a complaint of a dry cough in service could be related to the disease.  The VA opinion is entitled to more probative weight as it was based on a review of the history and as a rationale was provided for the opinion.  Accordingly, the preponderance of the evidence is against finding that the disability is etiologically related to his military service, or any incident therein.

Regarding continuity of symptomatology, the Board notes that the Veteran reported shortly after returning from Southeast Asia that he had a dry cough and that the cough began in service.  However, continuity of symptomatology is not shown as the Veteran affirmatively reported at the time of separation that he was not experiencing any type of pulmonary problems.  Moreover, from the Veteran's own private doctor, it was found in 1999 that the Veteran's lungs were normal.  

Although the Board finds the Veteran's assertions that he experienced some type of pulmonary condition while in service competent, credible and probative, continuity of symptomatology is not shown as the Veteran denied such symptoms at the time of separation and again in 1999.  This is highly probative evidence against continuity of symptomatology.  Moreover, the VA opinion considered the reports of a dry cough in and shortly after service and determined that obstructive pulmonary disease, which was diagnosed many years later was less likely as not related to such complaints in service.  Again, this is highly probative evidence against the claim as it was provided by an expert in the area, the history was reviewed, and as a rationale was provided for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), and Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In other words, even if the Board found that the Veteran was competent to provide etiological opinions, and that his statements are credible, he has not provided any type of rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, his statements are not entitled to any probative value.  Moreover, the Board finds the lapse in time of fifteen years after discharge from service to the showing of the current disorder to be highly probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim). 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the Appellant's current pulmonary disability, first shown many years after service, with his military service or any incident therein, has not been presented.  Also, after reviewing the Appellant's claims file, the Board finds that the record is without sufficient competent evidence supportive of a finding that the purported disability became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service, or any incident therein, to include the Appellant's exposure to environmental hazards while stationed in the Southwest Asia theatre of operations.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the Appellant's claim and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  The claim is thus denied.




ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disability; to this extent only, the appeal is granted.

Entitlement to service connection for a pulmonary disability, to include moderate obstructive lung disease, as due to exposure to environmental hazards in the Southwest Asia theatre of operations, is denied.  


REMAND

With respect to the Appellant's claim of entitlement to service connection for a low back disability, and as a result of the Board's above action, VA has a duty to develop the Appellant's claim prior to the issuance of a decision on the merits.

The Board notes that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A review of the claims file indicates that the RO/AMC has not obtained a definitive statement as to whether the Appellant's low back disability began in service, was made worse in service, or was the result of an in-service injury.  Accordingly, the claim is remanded to obtain an examination to determine the nature and etiology of the Appellant's low back disability.  


Thus, the claim is REMANDED for the following actions:

1.  The AMC/RO should contact the Appellant and ask that he provide medical records or identify all sources of medical treatment, to include VA treatment, received since January 2007 for his low back disability, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims file) should then be requested.  All records obtained should be added to the claims file.  If requests for any private treatment records are not successful, the AMC/RO should inform the Appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011).  

2.  Thereafter, the AMC/RO should schedule the Appellant for a VA orthopedic examination with an appropriate expert to determine the nature, extent, onset and etiology of any diagnosed disability of the lumbar segment of the spine.  The VA examiner should review the Appellant's claims file in conjunction with the examination, as well as a complete copy of this Remand.  The examination report should indicate this has been accomplished.

All necessary tests should be conducted and the VA examiner should review the results of any testing prior to completion of the report.

The VA examiner should describe (1) any currently diagnosed disabilities of the lumbar segment of the spine and (2) as to each diagnosis, state whether it is at least as likely as not related to, or secondary to, the Appellant's military service or any incidents therein.  The examiner should also specifically address whether the Appellant's current low back disability is a result of or the natural progression of the injury he suffered while on active duty in the National Guard.  See Worker's Compensation (Insurance) Claim Form, September 11, 1988.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The VA examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the VA examiner is unable to provide the requested opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  For example, does the VA examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified VA examiner should provide an opinion and/or the additional testing should be accomplished.  If the VA examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In the report, the VA examiner should specifically comment on the statements by the Appellant that the disorder began in or was caused by or was the result of his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

Additionally, if the examiner concludes that the Appellant's claimed disorder is not service-related, the examiner must explain in detail the reasoning behind this determination.  Again, if further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The results proffered by the VA examiner must reference the complete claims file and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims file for review.

3.  The RO/AMC should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Appellant and his accredited representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


